ORDER
LEONARD T. BZURA of ELIZABETH, who was admitted to the Bar of this State in 1978, having been ordered to show cause before this Court on November 27, 1989 why he should not be immediately temporarily suspended from the practice of law for his failure to comply with an arbitration award of the District XII Fee Arbitration Committee,
And respondent having represented to the Court that he would pay the award by Tuesday, November 28, 1989, and, it appearing that respondent has failed to make payment notwithstanding his representation that he would,
And good cause appearing;
It is ORDERED that LEONARD T. BZURA is suspended from the practice of law, effective immediately and until further order of the Court; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred, or resigned attorneys.